DETAILED ACTION
Allowable Subject Matter
Claims 1, 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant submits its intention: “The Applicant has amended independent claim 1 to incorporate all the features of allowable dependent claim 3 and intervening claim 2. Accordingly, the Applicant requests allowance of amended independent claim 1.”  Examiner notes that Claim 1 does not incorporate the exact claim language of the previously presented Claims 1-3.  Previously presented Claims 2-3 were directed to evaluating results of intra-prediction at multiple positions in the frame image and selecting the position at which the evaluation satisfied a threshold value.  Note that Specification does not define the term “threshold value,” but defines this feature as finding an “optimum” result. See Specification, Paragraph 61.
The pertinent amended language of Claims 1, 4-21 reads:  “evaluate a result of intra-prediction for the patch; … place the patch at a position in a frame image at which the evaluation of the result of the intra-prediction has a threshold value;”  Claim 21 performs this feature with respect to “inter-prediction.”  These steps are performed in the context of “a projection of three-dimensional (3D) data on a two-dimensional plane.”
In view of this claim language and the supporting information on the record, the claims evaluate a result of intra-prediction for the patch at multiple positions to find a position at which the result satisfies an optimum criterion (embodied as a threshold).
Examiner did not Prior Art that performs the above evaluations and patch placement in the performance of “a projection of three-dimensional (3D) data on a two-dimensional plane.”  Although the intra / inter-prediction evaluation process and the patch placement process are known independently, Examiner did not find evidence that combination of these processes would have been obvious in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483